In a petition for an order of modification of our opinion in this cause filed July 17, 1942, it is suggested by counsel for the American Surety Company of New York that as a creditor of the W. T. Murphy Estate, as regulated by the several provisions of Section 120 of the 1933 Probate Act (Chapter 16103, Laws of Florida) the sole question presented was its rights to file in the County Judge's Court of Orange County, Florida, the claim as a creditor and to do so within the eight months period provided by Section 120, supra; that the issues were limited and restricted to the proceedings in the cause in the County Judge's Court, thence on appeal to the Circuit Court and ultimately the several rulings, conclusions and holdings *Page 161 
of this Court did not in any legal manner affect the equitable rights then existing between the parties.
We have given careful consideration to the petition and it is our holding that the sole questions presented, considered and determined were limited to the appellant's claim as a creditor of the Murphy Estate and there was not presented, considered or determined by this Court the alleged equitable rights of the parties, but the appellant's right as a creditor as regulated by the Probate Act, supra. The petition for modification is denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, THOMAS and ADAMS, JJ., concur.